Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 8 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no explanation why the inventions lack unity  by showing there is no single general inventive concept.  However, this is not found persuasive as the two inventions lack unity as the single inventive concept does not make a contribution over the art as described in the restriction mailed 25 May 2022.  The concept as relates to a first substrate having a first junction portion, a second substrate having a second junction portion, the first and second junction portions being bonded together.  Canon (JP 2018-092991) as cited in the international search report teaches such a feature, therefore lack of unity is demonstrated.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujii et al. (US Pat. Pub. 2014/0145338).
Regarding claim 1, Fujii teaches a  semiconductor device comprising:
a first substrate including a first junction portion [fig. 6, substrate 30, junction portion 31 containing 39, 4 and 5]; and
a second substrate including a second junction portion, the second junction portion being joined to the first junction portion [fig. 6, substrate 40, second junction portion 32 containing 39, 7 and 8, joined to 31 at Pj] , wherein
the first substrate further includes a first multilayer wiring layer in which one surface of a first wiring line faces a first insulating layer and another surface opposed to the one surface is in contact with a second insulating layer [fig. 6, wiring line 4 below region 31, in contact with second insulating film 43 below region 31 and facing first insulating layer 41 separating 31 from the regions below], the first multilayer wiring layer being electrically coupled to the first junction portion via the first insulating layer [fig. 6, wiring line 4 below 31 is coupled to 31 by 41], the first wiring line being formed closest to a junction surface with the second substrate [wiring layer 4 below 31 is closest to the junction surface with the second substrate than wiring layers below it], the second insulating layer having a lower relative dielectric constant than a relative dielectric constant of the first insulating layer [paragraphs [0077 and 0078] 41 is made from SiN, 39 is made from low dielectric constant material suck organic silica glass, 39 has lower dielectric constant than 41].
Regarding claim 2, Fujii discloses the semiconductor device according to claim 1, wherein the second insulating layer is formed by using a material having a relative dielectric constant of 1.5 or more and 3.8 or less [paragraph [0078], organic silica glass has a dielectric constant of 2.8, see cited reference 2009/0121337, paragraph [0117] for further evidence of the property of this material].
Regarding claim 3, Fujii teaches the semiconductor device according to claim 1, wherein the second insulating layer is formed using a low-k material [paragraph [0078]].
Regarding claim 4, Fujii discloses the semiconductor device according to claim 1, wherein the second insulating layer includes at least one of SiOC, SioCH, porous silica, SiOF, inorganic SOG, organic SOG, or polyallyl ether [paragraph [0078], organic silica glass is SiOC, see cited reference 2009/0121337, paragraph [0117] for further evidence].
Regarding claim 5, Fujii teaches the semiconductor device according to claim 1, wherein the first insulating layer is formed by using a material having a relative dielectric constant of 4.0 or more and 8.0 or less [paragraph [0077], SiN has a dielectric constant of 6-7.5].
Regarding claim 6, Fujii discloses the semiconductor device according to claim 1, wherein the first insulating layer includes at least one of SiO, SiN, SiON, SiC, SiCN [paragraph [0077]].
Regarding claim 11, Fujii teaches the semiconductor device according to claim 1, wherein the first substrate further includes a functional element [fig. 6, transistors 34 on 30 are functional elements].
Regarding claim 12, Fujii discloses the semiconductor device according to claim 11, wherein the functional element is a sensor element [paragraphs [0184-0190] teach the embodiments of Fujii, including fig. 6, are utilized as semiconductors in image reception devices, cameras among other things, these devices include sensors such as image sensors].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1-6, 11 and 12 above, and further in view of Sakamoto et al. (US Pat. Pub. 2016/0066423).
Regarding claim 7, Fujii fails to teach the wiring rule of the first multilayer wiring layer.  However, Sakamoto teaches bonded wafers including multilayer wiring [fig. 1, substrates bonded together with wiring 32 and 34 formed above and below the bonded region] formed by a wiring rule of less than 120/120mm [paragraph [0037]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sakamoto into the method of Fujii by forming the multilayer wiring layer under a L/S of 120mm/120mm or less.  The ordinary artisan would have been motivated to modify Fujii in the manner set forth above for at least the purpose of easier further processing when depositing additional metal or layers due to the pitch of the conductors and the dept of the recesses [Sakamoto, paragraph [0103]].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1-6, 11 and 12 above, and further in view of the following arguments.
Regarding claim 8, Fujii teaches the first junction portion and the first wiring line are coupled through a via [fig. 6, shows vias between wirings, fig. 3B shows greater detail and vias would be 12].
Fujii fails tot each the total thickness of the first junction portion and the via. However, Fujii does teach the pitch or spacing between bonding electrodes is 0.1 um to 5um.  It would be well known in the art to have a thickness of the junction portion and the via be equal pitch of the electrodes. 
One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired bonding strength to interference ratio.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 9, Fujii teaches the semiconductor device according to claim 8, wherein the first junction portion and the via each have a dual damascene structure [paragraphs [0152 and 163] teach the pads and vias are formed by damascene processes, as best understood by the examiner when a via and a pad are in contact this is a dual damascene structure].
Regarding claim 10, Fujii teaches the semiconductor device according to claim 8, wherein the first junction portion and the via each have a single damascene structure [paragraphs [0152 and 163] teach the pads and vias are formed by damascene processes, as best understood by the examiner if a pad has no via it is a single damascene, or if a via is present with no pad].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        





/JAEHWAN OH/Primary Examiner, Art Unit 2816